Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Claim Status
	Applicants’ response and amendments to the claims, filed 08/11/2022, have been received and entered.  Claim 45 is newly added.  Claims 1-23 and 33-45 are pending.

Election/Restrictions
Claims 1-3, 5-6, 8, 18-23, 35-36, and 39-44 are allowable. The restriction requirement requiring election of a single pharmaceutical composition and single patient genotype, as set forth in the Office action mailed on 02/08/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, as the allowed claims broadly encompass administration of dianhydrogalactitol and “a platinum-based anti-neoplastic agent” to patients NSCLC resistant to a platinum-based anti-neoplastic agent the election of species requirements are withdrawn.  Claims 4, 7, 9-17, and 37, directed to sub-genera and/or species of platinum-based anti-neoplastic agent or patients are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 33-34, directed to pharmaceutical compositions and depending from a cancelled claims remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark A. Bailey (Reg. No. 76,964) on August 19, 2022 (via Voicemail).
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
11. (Amended) The method of claim 1 wherein the patient is characterized by the
presence of at least one 
that confers resistance to the therapeutic effects of at least one tyrosine kinase inhibitor (TKI).

12. (Amended) The method of claim 11 wherein the the therapeutic effects of at least one TKI is AHI-1.

15. (Amended) The method of claim 1 wherein the patient is characterized by a germline DNA deletion polymorphism conferring resistance to tyrosine kinase inhibitors (TKIs).

37. (Amended) The method of claim 35, wherein the method further comprises the step of
administering a therapeutically effective quantity of a p53 mimetic to the patient to treat the NSCLC 

CANCEL Claims 33-34 and 38.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of two Declarations filed under 37 C.F.R. 1.132, one by inventor Dennis M. Brown (originally filed 11/22/2021) and one by Michael R. Horsman (filed 08/11/2022), both of which provide declarations attesting to the non-obviousness of the claimed invention to a person of ordinary skill in the art, the Examiner has withdrawn the 35 U.S.C. 103 rejection.  Specifically, the Examiner is persuaded by Applicants’ arguments that because the prior art does not teach dianhydrogalactitol having anti-cancer activity against a cancer resistant to a platinum-based anti-neoplastic agent a person of ordinary skill in the art would not reasonably expect the administration of dianhydrogalactitol and a platinum-based anti-neoplastic agent to be effective in treating a patient having NSCLC resistant to a platinum-based anti-neoplastic agent. Further, when treating a cancer known to be resistant to a platinum-based anti-neoplastic agent as encompassed by the allowed claims, the Examiner is persuaded by Applicants’ arguments that a person of ordinary skill in the art would not administer a platinum-based anti-neoplastic agent to a patient having a cancer known to be resistant to the platinum-based anti-neoplastic agent. The claims, however, require administering both a therapeutically effective amount of dianhydrogalactitol and a therapeutically effective amount of a platinum-based anti-neoplastic agent to a patient “with non-small cell lung cancer (NSCLC) resistant to a platinum-based anti-neoplastic agent”.  The allowed claims are construed by the Examiner to not encompass administering dianhydrogalactitol as a single agent chemotherapy to patients with non-small cell lung cancer (NSCLC) resistant to a platinum-based anti-neoplastic agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-23, 35-37, and 39-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629